— Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence convicting him of robbery and burglary in the first degree was legally insufficient because the testimony of an accomplice, Jones, was not sufficiently corroborated. We disagree. There was ample evidence entirely independent of Jones which, viewed as a whole, was sufficient to connect defendant with the commission of these crimes (People v Hudson, 51 NY2d 233). Corroborating evidence may be direct or circumstantial (People v Daniels, 37 NY2d 624; People v Kampshoff, 53 AD2d *929325, 331, cert denied 433 US 911). We have reviewed defendant’s other contentions and find them without merit. (Appeal from judgment of Oneida County Court, Buckley, J., Darrigrand, J., at trial and suppression issue — burglary, first degree.) Present — Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.